Citation Nr: 1331535	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  05-03 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Esq. 


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970, to include service in the Republic of Vietnam, for which he was awarded the Combat Action Ribbon.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2007 and September 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2012 the Board denied the claims currently on appeal.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).

In a January 2013 Joint Motion for Remand (JMR) the parties agreed that the Board's decision should be vacated.  In January 2013, the Court vacated the Board's decision, and remanded the claim to the Board for action consistent with the JMR.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his peripheral neuropathy of the bilateral lower extremities is due to service; or in the alternative, is secondary his service-connected PTSD.  Regrettably, additional development is required.

At an October 2010 VA examination, a VA examiner determined that the most likely cause of the Veteran's peripheral neuropathy of the lower extremities is alcoholic neuropathy.  

The Board notes however, that at a May 2003 VA examination, a VA examiner determined that the Veteran's alcoholism was caused by his service-connected PTSD.  At a June 2006 VA examination, an examiner noted that the Veteran's PTSD had worsened as indicated by increased alcohol use.  Such evidence raises the question of a possible etiological relationship between the Veteran's PTSD and his alcohol use, which in turn, could possibly provide an avenue for service connection for neuropathy as secondary to the alcohol use.  

The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service- connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Therefore, the question of whether the Veteran's alcohol use is secondary to his service-connected PTSD must be determined prior to the Board's adjudication of this claim.  A VA examination and medical opinion is necessary in this regard.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's claim of service connection for peripheral neuropathy affects the disabilities considered under his TDIU claim; therefore, the service connection and TDIU claims are inextricably intertwined.  Thus, a decision by the Board on the claim for TDIU would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his peripheral neuropathy and alcohol use.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to these conditions.  All efforts to obtain identified records must be fully documented in the claim file.

2.  After associating all outstanding medical records with the claim file, schedule the Veteran for an appropriate examination to determine the current nature and etiology of his alcohol use.  The claim file must be reviewed by the examiner in conjunction with the examination.  All necessary tests must be conducted.  

Following review of the claim file and examination of the Veteran, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that his alcohol use is either caused or aggravated by his service-connected PTSD.  

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examiner must explain the medical reasoning behind the conclusions reached.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

3.  Thereafter, readjudicate the claims.  If the claims remain denied, the Veteran and his representative must be issued a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



